DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 and 9-12 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Schubert et al. (US 9,940,840) and Layfield et al. (WO 2020/142829):

Regarding claim 1, Schubert discloses a vehicle platooning system including a system for operating vehicles together in a pod including the ability to transfer power between vehicles in the pod but does not discloses a system of regenerative breaking.
Layfield discloses a system of kinetic energy recovery to improve vehicular energy efficiency.
However, the references neither alone or in combination disclose arranging the vehicles in an order based on a set of information then deriving a transport plan that outputs reliability of article delivery based on that information and information on the order of the vehicles in a line.
Therefore claim 1 is allowed.  Dependent claims 2-6, 9 and 11 are likewise allowed.

Regarding claim 10, Schubert discloses a vehicle platooning system including a system for operating vehicles together in a pod including the ability to transfer power between vehicles in the pod but does not discloses a system of regenerative breaking.
Layfield discloses a system of kinetic energy recovery to improve vehicular energy efficiency.
However, the references neither alone or in combination disclose assessing the lead position of the group line based on an inclination angle of a ramp present on the movement route.
Therefore claim 10 is allowed.

Regarding claim 12, Schubert discloses a vehicle platooning system including a system for operating vehicles together in a pod including the ability to transfer power between vehicles in the pod but does not discloses a system of regenerative breaking.
Layfield discloses a system of kinetic energy recovery to improve vehicular energy efficiency.
However, the references neither alone or in combination disclose assessing the positions of the vehicles with an explicit alignment of connector doors and connectors between the robotic vehicles.
Therefore claim 12 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665